Judgment, Supreme Court, New York County (Alvin F. Klein, J.), entered February 8, 1985, which, inter alia, awarded damages to plaintiff in the sum of $144,366.31, with interest from the date of the summons against defendant Media only, unanimously modified, on the law and the facts, to award interest thereon from September 1, 1971, and, except as thus modified, affirmed, without costs or disbursements.
The award of damages finds ample support in the record. Trial Term, however, fixed the date for the computation of interest from July 25, 1975, the date of the summons. A party is entitled to interest on an award for a breach of contract, as a matter of right, from the date damages were incurred. (CPLR 5001 [b].) Where, as here, damages were incurred at various times, interest should accrue "from a single reasonable intermediate date” (CPLR 5001 [b]) and, in the absence of a single reasonable intermediate date, from the date the action was commenced (Delulio v 320-57 Corp., 99 AD2d 253, 254-255). Since damages were incurred monthly from March 1971 through August 1971, a reasonable intermediate date for interest accrual would be September 1, 1971, when all the amounts awarded plaintiff were due and owing.
We have examined the other issues raised on these cross appeals and find them without merit. Concur—Kupferman, J. P., Sullivan, Ross, Milonas and Rosenberger, JJ.